United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.H., Appellant
and
U.S. POSTAL SERVICE, CLEVELANDSHAKER HEIGHTS POST OFFICE, Cleveland,
OH, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 21-0115
Issued: September 9, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 3, 2020 appellant, through counsel, filed a timely appeal from an October 1,
2020 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly determined that appellant was not entitled to
augmented schedule award compensation based on claiming her minor grandchild, of whom she
had legal custody, as a dependent pursuant to 5 U.S.C. § 8110.
FACTUAL HISTORY
On August 21, 2018 appellant, then a 52-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that on that date she suffered a left wrist injury when falling after
being chased by a dog while in the performance of duty. She initially stopped work on
August 21, 2018.
On September 6, 2018 OWCP accepted appellant’s claim for left wrist and hand sprain.
On October 25, 2018 it expanded acceptance of the claim to include left wrist de Quervain’s
tenosynovitis. OWCP paid appellant wage-loss compensation on the supplemental rolls, effective
October 6, 2018.
Appellant underwent
December 11, 2018.

OWCP-authorized

de Quervain’s

left

wrist

release on

On February 14, 2020 appellant filed a claim for compensation (Form CA-7) for a schedule
award.
In a March 2, 2020 report, Dr. Sami Moufawad, a Board-certified specialist in physical
medicine and rehabilitation, reviewed appellant’s history of injury and medical record. He
examined appellant and performed range of motion (ROM) testing, repeating his measurements
three times after warm up. Utilizing the ROM method of the sixth edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides),3
Dr. Moufawad noted that appellant’s left wrist demonstrated 45 degrees, 50 degrees, and 50
degrees of extension, which corresponded to three percent permanent impairment of the upper
extremity under Table 15-32, page 473. He indicated that her left wrist demonstrated 45 degrees,
45 degrees, and 50 degrees of flexion, which corresponded to three percent permanent impairment
of the upper extremity. Dr. Moufawad reported that appellant’s left wrist demonstrated 5 degrees,
8 degrees, and 10 degrees of radial deviation, which corresponded to two percent permanent
impairment of the upper extremity. He noted that her left wrist demonstrated 15 degrees, 20
degrees, and 20 degrees of ulnar deviation, which corresponded to two percent permanent
impairment of the upper extremity. Dr. Moufawad calculated that appellant had 10 percent
permanent impairment of the left upper extremity and opined that she had reached maximum
medical improvement (MMI) on March 2, 2020. Utilizing the diagnosis-based impairment (DBI)
method of the A.M.A., Guides, he identified the class of diagnosis (CDX) as a class 1 impairment
for the diagnosis of wrist sprain. Dr. Moufawad assigned a grade modifier for functional history
(GMFH) of 0, in accordance with Table 15-7, page 406. He noted that a grade modifier for
physical examination (GMPE) could not be used as physical examination was used to choose the
CDX. Dr. Moufawad reported a grade modifier for clinical studies (GMCS) of 1, in accordance
3

A.M.A., Guides (6th ed. 2009).

2

with Table 15-9, page 410, based on appellant’s magnetic resonance imaging (MRI) scan findings.
Utilizing the net adjustment formula, he calculated that appellant had a net adjustment of -1,
resulting in movement from the default class of C to B and corresponding to four percent
permanent impairment of the left upper extremity. Dr. Moufawad concluded that the ROM
method should be used in this particular case to determine appellant’s impairment because it
yielded 10 percent permanent impairment of the left upper extremity, which was higher than the
rating from the DBI method.
On April 2, 2020 OWCP referred appellant’s case for a schedule award impairment rating
with Dr. Morley Slutsky, a Board-certified specialist in occupational medicine serving as a district
medical adviser (DMA). In an April 11, 2020 report, Dr. Slutsky reviewed the medical record.
He noted that he was not provided with the diagnostic tests, left wrist surgery note, and medical
notes referenced in Dr. Moufawad’s March 2, 2020 report. Dr. Slutsky concurred with
Dr. Moufawad’s impairment ratings using the ROM and DBI methods of the sixth edition of the
A.M.A., Guides. He therefore found that appellant had 10 percent permanent impairment of the
left upper extremity and opined that she had reached MMI on March 2, 2020.
By decision dated May 4, 2020, OWCP granted appellant a schedule award for 10 percent
permanent impairment of the left upper extremity. The period of the award ran for 31.20 weeks
from March 2 through October 6, 2020. The schedule award compensation rate was 662/3 percent.
On May 12, 2020 appellant, through counsel, requested a telephonic hearing before a
representative of OWCP’s Branch of Hearings and Review.
Appellant submitted a May 3, 2016 court order, which showed that she was granted legal
custody of her granddaughter.
A telephonic hearing was held on August 7, 2020. During the hearing, counsel clarified
that the schedule award determination was not in question. He argued that appellant was entitled
to augmented schedule award compensation as she had legal custody of her granddaughter who
she declared as a dependent. Appellant testified that she had sole legal custody of her
granddaughter and that she lived with her full time.
Appellant submitted her tax returns from 2017 through 2019, in which she listed her
granddaughter as a dependent.
By decision dated October 1, 2020, OWCP’s hearing representative affirmed the May 4,
2020 decision, finding that appellant’s legal custody of her granddaughter did not entitle her to
augmented schedule award compensation.
LEGAL PRECEDENT
FECA provides that the United States shall pay compensation for the disability or death of
an employee resulting from personal injury sustained while in the performance of his duty. 4 If the
disability is total, the United States shall pay the employee during the disability monthly monetary
4

5 U.S.C. § 8102(a); see also A.W., Docket No. 19-0832 (issued September 24, 2019).

3

compensation equal to 66 2/3 percent of his or her monthly pay, which is known as basic
compensation for total disability. 5 Under section 8110 of FECA, an employee is entitled to
compensation at the augmented rate of eight and one-third of his or her weekly pay for a total of
75 percent of monthly pay, if he or she has one or more dependents. 6 OWCP’s procedures provide
that the maximum compensation rates for disability compensation also apply to schedule award
compensation.7
A dependent includes an unmarried child who, while living with the employee or receiving
regular contributions from the employee toward his or her support, is either under 18 years of age
or over 18 years of age and incapable of self-support due to physical or mental disability. 8 A child
is also considered a dependent if he or she is an unmarried student under 23 years of age who has
not completed four years of education beyond the high school level and is currently pursuing a
full-time course of study at a qualifying college, university, or training program. 9
ANALYSIS
The Board finds that OWCP properly determined that appellant was not entitled to
augmented schedule award compensation based on claiming her minor grandchild, of whom she
had legal custody, as a dependent pursuant to 5 U.S.C. § 8110.
By decision dated October 1, 2020, OWCP found that appellant was not entitled to
augmented schedule award compensation as there was no provision under FECA for her
granddaughter to be considered as a dependent.
The Board has held that FECA includes stepchildren, adopted children, and posthumous
children, but does not include grandchildren in the definition of dependents for purposes of
augmented compensation.10
Although appellant obtained legal custody of her minor
granddaughter in 2016, there is no evidence of record that she adopted her. A grandchild is not
one of the specifically enumerated dependents for purposes of receiving augmented

5

Id. at § 8105(a).

6

Id. at § 8110.

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter
2.808.7g (February 2013); R.M., Docket No. 19-0463 (issued March 1, 2021); G.J., Docket No. 18-1292 (issued
March 13, 2019).
8

5 U.S.C. § 8110(a).

9
E.B., Docket No. 19-1571 (issued December 31, 2020); R.G., Docket No. 18-1251 (issued November 26, 2019);
E.G., 59 ECAB 599, 603 n.10 (2008).
10

See M.G., Docket No. 09-1511 (issued March 24, 2010); Barbara J. Hill, 50 ECAB 358 (1999); Louis L. Jackson,
39 ECAB 423 (1988) (where the Board noted that, while Congress allowed grandchildren as a class of persons eligible
for death benefits under section 8133, it did not include a grandchild in the definition of dependents for purposes of
augmented compensation under section 8110).

4

compensation.11 Furthermore, guardianship or legal custody by itself does not establish
dependency.12 Accordingly, appellant’s granddaughter is not an eligible dependent under FECA. 13
The Board, therefore, finds that appellant is not eligible for augmented schedule award
compensation based on claiming her granddaughter as a dependent.
CONCLUSION
The Board finds that OWCP properly determined that appellant was not entitled to
augmented schedule award compensation based on claiming her minor grandchild, of whom she
had legal custody, as a dependent pursuant to 5 U.S.C. § 8110.
ORDER
IT IS HEREBY ORDERED THAT the October 1, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 9, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

11

5 U.S.C. § 8101(9). FECA separately defines grandchild for purposes of identifying eligible beneficiaries to
certain death benefits under 5 U.S.C. §§ 8109 and 8133. Id. at § 8101(10).
12

See R.P., Docket No. 14-0771 (issued October 1, 2014).

13

5 U.S.C. § 8101(9).

5

